The aim of section 10220 of the Code is to prescribe the conditions upon which the owner of live stock shall regain possession of same when seized while running at large in a stock law district and trespassing upon the lands of another; and for the disposition of the stock on failure to reclaim. It provides first for reclaiming the property by paying a judgment already rendered in a summary proceeding against the stock. Where the owner is known, notice has been given him, and the parties fail *Page 43 
to agree, a summary proceeding is provided wherein either party may proceed before the justice to have tried the issue as to the lawfulness of the seizure, the amount of damages, fees, costs, and expenses, under the provisions of the article. Further provisions relate to replevy of the stock, its surrender and sale, if the judgment is not paid. Section 10221 provides for sale in case it is not replevied and the judgment remains unpaid.
The damages involved are such as have been caused by the stock at or about the time of seizure. It is not contemplated that the right to seize and hold shall relate back to and include claims for injury to crops the preceding year.
Claims of that sort are to be recovered by an ordinary suit at law. The lien does not attach until judgment is recovered. Section 10215. In either case, the lien is limited to live stock causing the injury in controversy.
The court properly held the claim for the former trespass could not be joined by separate count in the proceeding instituted under section 10220. It is not a question of joinder of causes of action under the general statute, but the scope and purpose of the proceeding under section 10220 — a speedy adjustment and reclamation or other disposition of the property seized.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.